Name: Council Regulation (EC) No 165/94 of 24 January 1994 concerning the co-financing by the Community of remote sensing checks and amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: farming systems;  information technology and data processing;  executive power and public service;  financing and investment
 Date Published: nan

 Avis juridique important|31994R0165Council Regulation (EC) No 165/94 of 24 January 1994 concerning the co-financing by the Community of remote sensing checks and amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes Official Journal L 024 , 29/01/1994 P. 0006 - 0008 Finnish special edition: Chapter 3 Volume 55 P. 0380 Swedish special edition: Chapter 3 Volume 55 P. 0380 COUNCIL REGULATION (EC) No 165/94 of 24 January 1994 concerning the co-financing by the Community of remote sensing checks and amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 8 (4) of Regulation (EEC) No 3508/92 (3) provides that Member States may use remote sensing to determine the area of agricultural parcels, identify crops and verify their status; Whereas, on account of its novelty and complexity, remote sensing is giving rise to further major expenditure which should be covered partly out of Community funds in order to enable all Member States who so wish to update their control techniques more rapidly; whereas, however, provision should be made for co-financing which is limited in time; Whereas the co-financing must be granted only for techniques applied and may not result in the charging to the general budget of the European Communities of purely administrative expenditure which, under Article 1 (4) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), is chargeable to national budgets; Whereas provision should be made for the Commission to be consulted on the technical and financial aspects of projects drawn up by the Member States and on the award of contracts in order to ensure satisfactory uniformity between Member States; Whereas since the funds available are limited, it is essential that provision be made for their fair distribution among the Member States on the basis of a maximum rate of co-financing and a distribution scale; Whereas experience has shown that negotiations centralized at Community level, for the purchase of the necessary satellite pictures, and the joint management of archive pictures, open up opportunities which are inaccessible to individual Member States; Whereas remote sensing is undergoing constant development; whereas, moreover, the Member States' requirements regarding control of agricultural areas have not yet all been identified, expressed or met; whereas provision should therefore be made for the possibility of financing specific tests related to the control requirements; Whereas it is essential, for the satisfactory management of the funds, to have currency exchange rates which remain fixed throughout the calendar year; Whereas steps should be taken to eliminate all ambiguity in Article 10 (1) of Regulation (EEC) No 3508/92 between investment expenditure linked with the establishment of the integrated system and the costs of the annual checks carried out by aerial or satellite remote sensing, HAS ADOPTED THIS REGULATION: Article 1 1. The Community shall contribute towards the costs incurred by the Member States, in response to an annual request to the Commission, for the use of aerial or satellite remote sensing during checks on agricultural areas pursuant to Article 8 (1) of Regulation (EEC) No 729/70. Without prejudice to Article 1 (4) of that Regulation, for the purposes of this Regulation 'technical costs' means the costs of: - acquiring satellite pictures or aerial photographs, - the photo-interpretation of the above, - the processing of documents or the use of techniques for locating parcels shown in applications for assistance, for the purpose of surveying the areas under crops and measuring the areas declared. 2. The co-financing referred to in this Article may only be granted by calendar year for a period of five consecutive years as from the implementation of this Regulation. It shall be granted within the limit of the appropriations allocated for this purpose in the Community budget and may not exceed 50 % of the actual expenditure incurred by the Member State concerned in respect of the relevant budget year. The appropriations available shall be distributed among the Member States in accordance with the scale shown in the Annex, less, where appropriate, expenditure in respect of the costs and work referred to in Article 2. Appropriations in respect of which no application has been made may be re-used in accordance with Article 2, or redistributed, without taking account of the scale, among the Member States which satisfy the requirements laid down by this Regulation. However, notwithstanding the first subparagraph, and solely for 1994, the Commission may authorize a co-financing rate higher than 50 % on receipt of a duly substantiated request from a Member State, within the budget allocation granted that Member State pursuant to the second subparagraph. 3. The grant of co-financing shall be conditional on: - the submission of a declaration of intent from the Member State to be sent before a date to be determined by the Commission, prior to 1 January of the budget year concerned, - the submission before 15 January of a specification setting out in detail the work for which co-financing is requested. The Commission may request that changes be made to it, - the consultation of the Commission before 31 March on the award of the contract and on a budget estimate. Irrespective of the form given to this contract by the Member State, the Commission's consent to co-financing must be renewed annually. In all three cases a negative opinion on the part of the Commission or failure to consult within the prescribed period shall mean that co-financing will be refused. The Commission may itself propose a specification to those Member States that desire it. In which case, it shall be considered as approved. 4. Community payment shall be made upon submission of supporting documents. These shall compromise at least the principal components of the agreement between the Member State and the supplier of services as well as the corresponding proof of payment. In order to be eligible for reimbursement, proof of payment must reach the Commission at the latest by 15 June of the year following the budget year concerned. 5. The Commission may, on receipt of a duly substantiated request from a Member State, advance part of the amounts covering the annual payments referred to in the preceding paragraph. 6. The conversion of amounts expressed in ecus and in national currency shall be made by applying the exchange rate in force on the first working day of the calendar year concerned, as published in the C series of the Official Journal of the European Communities. Article 2 The Commission may acquire the satellite pictures required for the checks, the list of which shall be agreed with the Member State in accordance with the specification referred to in Article 1 (3), and supply them free of charge to the control agencies, or to suppliers of services authorized by those agencies to represent them. The Commission shall continue to own the pictures supplied and shall recover them on completion of the work. It may also see to it that work is carried out on perfecting the technique and working methods for checking agricultural areas by remote sensing. Article 3 The Community co-financing provided for in this Regulation, in the areas referred to in Articles 1 and 2, may not be aggregated with the financial contribution provided for in other Regulations, in particular: - Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes; - Council Regulation (EEC) No 307/91 of 4 February 1991 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (5). Article 4 The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 5 In Article 10 (1) of Regulation (EEC) No 3508/92, the words 'and for the acquisition of aerial photographs or satellite pictures and the analysis thereof' are hereby deleted. Article 6 The Commission shall submit a report to the Council on the operation of this Regulation by 1 January 1997. This report will where appropriate, be accompanied by appropriate proposals if necessary. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. However, for expenditure incurred by the Member States before the entry into force of this Regulation, the old version of Article 10 of Regulation (EEC) No 3508/92 shall continue to apply. For 1994, the submissions referred to in Article 1 (3) first and second indents shall be made within two weeks and one month respectively of the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (1) OJ No C 282, 20. 10. 1993, p. 14. (2) OJ No C 20, 24. 1. 1994. (3) OJ No L 355, 5. 12. 1992, p. 1. (4) OJ No L 94, 28. 4. 1970, p. 13. Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1). (5) OJ No L 37, 9. 2. 1991, p. 5. ANNEX The proportion referred to in Article 1 (2) "(%)"" ID="1">Belgium> ID="2">2,3"> ID="1">Denmark> ID="2">2,4"> ID="1">Germany> ID="2">10,1"> ID="1">Greece> ID="2">8,7"> ID="1">Spain> ID="2">18,1"> ID="1">France> ID="2">14,6"> ID="1">Ireland> ID="2">4,5"> ID="1">Italy> ID="2">20,1"> ID="1">Luxembourg> ID="2">0,6"> ID="1">Netherlands> ID="2">3,0"> ID="1">Portugal> ID="2">5,7"> ID="1">United Kingdom> ID="2">9,9 ">